Order and judgment (one paper), Supreme Court, New York County (Saralee Evans, J.), entered August 18, 2004, which granted plaintiff partial summary judgment and awarded plaintiff specific performance of a contract of sale for a cooperative apartment, an injunction prohibiting sale to any third party, and a declaratory judgment that the contract of sale is valid and binding, and denied defendant-appellant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The court properly determined that plaintiff demonstrated prima facie entitlement to specific performance. In particular, the unconditional approval of the board of the cooperative corporation for the sale of the apartment was established by documentary evidence, including the minutes of a meeting of the board, and defendant-appellant failed to establish the existence of material issues of fact requiring a trial (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
We have considered defendant-appellant’s remaining arguments and find them to be without merit. Concur—Saxe, J.P., Ellerin, Williams, Catterson and Malone, JJ.